DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments filed December, 20, 2021 and February 28, 2021 have been entered. Claims 1-2, 4-12 and 14-32 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 12, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document 109411234 (CN 109411234 and hereinafter CN109411234).
	In regards to claim 27, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333 of translation) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first and second internal electrodes (112 - FIG. 2; [0053], lines 333-334) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 2), the body having first and second surfaces opposing each other in a stacking direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (seen in FIG. 2);
a first external electrode (120 in FIG. 1; [0053], line 334) including a first electrode layer (leftward 122 in FIG. 2; [0058], line 364) connected to the first internal electrode (seen in FIG. 2) and a first conductive resin layer (leftward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the first electrode layer (seen in FIG. 2), the first external electrode having a first connection portion (portion of leftward electrode 120 that is leftward from body 110) disposed on the third surface of the body (seen in FIG. 2) and a first band portion (portion of leftward electrode 120 that is upward and downward from body 110) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2);

a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0080], lines 503-506, noting silicone rubber can be used for layer 130; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound) having a body cover portion (portion of 130 upward and downward from body 110 and between external electrodes 120 in FIG. 2) disposed on a region of external surfaces of the body between the first and second electrode layers (seen in FIG. 2), a first extending portion (portion of 130 in leftward electrode 120 in FIG. 2) extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion (seen in FIG. 2), and a second extending portion (portion of 130 in rightward electrode 120 in FIG. 2) extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (seen in FIG. 2),


	In regards to claim 30, CN109411234 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0059], lines 372-374).

	In regards to claim 31, CN109411234 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0028], lines 175-176).

	In regards to claim 32, CN109411234 further discloses wherein the first external electrode further includes a first plating layer (126 - FIG. 2; [0058], line 366) disposed on the first conductive resin layer (seen in FIG. 2), and the second external electrode further includes a second plating layer (126 - FIG. 2; [0058], line 366) disposed on the second conductive resin layer (seen in FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over CN109411234 in view of Ogawa et al (US 20100302704 and hereinafter Ogawa ‘704).
	In regards to claim 28, CN109411234 fails to explicitly disclose wherein the Si organic compound layer includes alkoxy silane.
Ogawa '704 discloses wherein the Si organic compound layer (18 – FIG. 1; [0049]) includes alkoxy silane (described in [0050] and Table 3, noting that CH3O-Si-C8H17 and the water repellents of Sample No. 1-4 in Table 3 are alkoxy silanes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of CN109411234 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa '704, in order to form a water repellent film uniformly in the form of a thin film on the natural oxidation film of the underlying electrode layers ([0065]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1,2, 4-6, 8, 12, 14-16, 21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 14 of U.S. Patent No. 11183332 in view of Ogawa ‘704.
In regards to claim 1, U.S. Patent No. 11183332 discloses a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (claim 3 as dependent of claim 1);
a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion 
a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 3 as dependent of claim 1); and
a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion, and a second extending portion (claim 3 as dependent of claim 1),
wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 3).
U.S. Patent No. 11183332 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion.
Ogawa '704 discloses the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) extending from the body cover portion (portion of 18 between the first and second electrode layers 10 and 11 in FIG. 1) to a region between 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, as taught by Ogawa '704, in order to improve adhesion of the conductive resin layer ([0030]).

In regards to claim 2, Claim 3 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer includes alkoxy silane.
Ogawa '704 discloses wherein the Si organic compound layer (18 – FIG. 1; [0049]) includes alkoxy silane (described in [0050] and Table 3, noting that CH3O-Si-C8H17 and the water repellents of Sample No. 1-4 in Table 3 are alkoxy silanes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 

In regards to claim 4, Claim 3 of U.S. Patent No. 11183332 fails to claim wherein the first and second conductive resin layers include a conductive metal and a base resin.
Ogawa '704 discloses wherein the first and second conductive resin layers include a conductive metal and a base resin ([0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa '704, in order to improve resistance to substrate deflection ([0045]).

In regards to claim 5, Claim 3 of U.S. Patent No. 11183332 fails to claim wherein the first and second electrode layers include a conductive metal and glass.
Ogawa '704 discloses wherein the first and second electrode layers include a conductive metal and glass ([0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first and second electrode layers include a conductive metal 

In regards to claim 6, U.S. Patent No. 11183332 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 3 as dependent of claim 1).

In regards to claim 8, U.S. Patent No. 11183332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (claim 14 as dependent of claim 10); 
a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 14 as dependent of claim 10);
a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second 
a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion, and a second extending portion, wherein the first and second extending portions have first and second openings, respectively (claim 14 as dependent of claim 10), and 
wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 14).
Claim 14 of U.S. Patent No. 11183332 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer.
Ogawa '704 discloses the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) extending from the body cover portion (portion of 18 between the first and second electrode layers 10 and 11 in FIG. 1) to a region between the first electrode layer (10 - FIG. 1; [0043]) and the first conductive resin layer (12 - FIG. 1; [0043]), and the second extending portion (portion of 18 extending into second external electrode 9) extending from the body cover portion to a region between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer, as taught by Ogawa '704, in order to improve adhesion of the conductive resin layer ([0030]).

In regards to claim 12, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer includes alkoxy silane.
Ogawa '704 discloses wherein the Si organic compound layer (18 – FIG. 1; [0049]) includes alkoxy silane (described in [0050] and Table 3, noting that CH3O-Si-C8H17 and the water repellents of Sample No. 1-4 in Table 3 are alkoxy silanes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of CN109411234 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa '704, in order to form a water repellent film uniformly in the form of a thin film on the natural oxidation film of the underlying electrode layers ([0065]).

In regards to claim 14, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the first and second conductive resin layers include a conductive metal and a base resin.
Ogawa '704 discloses wherein the first and second conductive resin layers include a conductive metal and a base resin ([0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa '704, in order to improve resistance to substrate deflection ([0045]).

In regards to claim 15, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the first and second electrode layers include a conductive metal and glass.
Ogawa '704 discloses wherein the first and second electrode layers include a conductive metal and glass ([0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first and second electrode layers include a conductive metal and glass, as taught by Ogawa '704, in order to electrically connect the internal electrodes to each other ([0044]).

In regards to claim 16, U.S. Patent No. 11183332 further claims wherein the first external electrode further include a first plating layer disposed on the first 

In regards to claim 21, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
Ogawa '704 discloses the Si organic compound layer being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 1 & 2 and described in [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, as taught by Ogawa '704, in order to prevent moisture from entering through the gaps between the end edges of the electrode layers 10 and 11 and the principle surfaces of the body ([0064]).

In regards to claim 23, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
Ogawa '704 discloses the Si organic compound layer being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 1 & 2).


In regards to claim 24, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
Ogawa '704 discloses the Si organic compound layer being disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion (seen in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Ogawa '704, in order to improve adhesion of the conductive resin layer ([0030]).

Claims 17, 19 and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13-16 of U.S. Patent No. 11183332 in view of CN109411234.
In regards to claim 17, U.S. Patent No. 11183332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween in a stacking direction, the first and second internal electrodes being exposed to opposing end surfaces of the body in a length direction perpendicular to the stacking direction (claim 14 as dependent of claim 10); 
first and second external electrodes including first and second electrode layers disposed on the end surfaces of the body and connected to the first and second internal electrodes, respectively, the first and second electrode layers further extending inwardly in the length direction along surfaces of the body that connect the end surfaces to each other (claim 14 as dependent of claim 10); and
a silicon (Si) organic compound layer disposed to cover exterior surfaces of the body and the first and second electrode layers (claim 14 as dependent of claim 10),
wherein the first and second external electrodes further include first and second conductive resin layers enclosing the first and second electrode layers, respectively (claim 14 as dependent of claim 10), and 
wherein the Si organic compound layer has one or more first openings, and has one or more second openings (claim 14 as dependent of claim 10), and 
wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer in the stacking direction is defined 
U.S. Patent No. 11183332 fails to claim the one or more first openings being between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and the one or more second openings being between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings.
CN109411234 discloses the one or more first openings (left side opening in 130 as seen in FIG. 2) being between the first electrode layer (left side 122 - FIG. 2; [0058], line 364) and the first conductive resin layer (left side 124 - FIG. 2; [0058], line 365) so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings (seen in FIG. 2), and the one or more second openings (right side opening in 130 as seen in FIG. 2) being between the second electrode layer (right side 122 - FIG. 2; [0058], line 364) and the second conductive resin layer (right side 124 - FIG. 2; [0058], line 365) so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings (seen in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the one or more first openings are between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and the one or more second openings are between the second electrode layer and the second conductive 

In regards to claim 19, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction.
CN109411234 discloses wherein the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction (seen in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction, as taught by CN109411234, in order to reduce noise caused by mechanical vibration, and prevent the crack of the solder layer ([0039], lines 253-257).

In regards to claim 25, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer is disposed on the surfaces of the body that connect the end surfaces to each other.
CN109411234 discloses the Si organic compound layer being disposed on the surfaces of the body that connect the end surfaces to each other (seen in FIGs. 1 & 2).


In regards to claim 26, Claim 14 of U.S. Patent No. 11183332 fails to claim wherein the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction.
CN109411234 discloses the Si organic compound layer being disposed on portions of the first and second electrode layers in the length direction (seen in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction, as taught by CN109411234, in order to reduce noise caused by mechanical vibration, and prevent the crack of the solder layer ([0039], lines 253-257).

In regards to claim 27, U.S. Patent No. 11183332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, 
a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 10);
a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 10); and
a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion, and a second extending portion (claim 10).
Claim 10 of U.S. Patent No. 11183332 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, wherein the first conductive resin layer is in contact with the first electrode layer at the first connection 
CN109411234 discloses the first extending portion (portion of 130 extending into left side electrode 120 as seen in FIG. 2) extending from the body cover portion (portion of 130 between electrodes 120 as seen in FIG. 2) to a region between the first electrode layer (left side 122 - FIG. 2; [0058], line 364) and the first conductive resin layer (left side 124 - FIG. 2; [0058], line 365) of the first band portion (portion of 130 in left side electrode 120 upward from and downward from body 110 as seen in FIG. 2), and the second extending portion (portion of 130 extending into right side electrode 120 as seen in FIG. 2) extending from the body cover portion to a region between the second electrode layer (right side 122 - FIG. 2; [0058], line 364) and the second conductive resin layer (right side 124 - FIG. 2; [0058], line 365) of the second band portion (portion of 130 in right side electrode 120 upward from and downward from body 110 as seen in FIG. 2), the first conductive resin layer being in contact with the first electrode layer at the first connection portion (portion of 120 leftward from body 110 in FIG. 2) (seen in FIG. 2), and the second conductive resin layer being in contact with the second electrode layer at the second connection portion (portion of 120 rightward from body 110 in FIG. 2) (seen in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11183332 such that the first extending portion extends from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, the second extending portion extends from the body cover portion to a 

In regards to claim 28, U.S. Patent No. 11183332 further claims wherein the Si organic compound layer includes alkoxy silane (claim 13).

In regards to claim 29, U.S. Patent No. 11183332 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer in the stacking direction is defined as 'Ta' and a thickness of the Si organic compound layer above or below the first electrode layer in the stacking direction is defined as 'Tb' (claim 14).

In regards to claim 30, U.S. Patent No. 11183332 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 15).

In regards to claim 31, U.S. Patent No. 11183332 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 16).

In regards to claim 32, U.S. Patent No. 11183332 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 10).

Allowable Subject Matter










Claims 7, 9, 10, 11, 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 7, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb', wherein the first extending portion does not extend between the first electrode layer and the first conductive resin layer of the first connection portion, and the second extending portion does not extend between the second electrode layer and the second conductive resin layer of the second connection portion.

In regards to claim 9, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the 

In regards to claim 10, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb', wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion.

In regards to claim 11, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb', wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and DB1/ 125974415.15Application No. 16/836,125 the second opening is disposed in at least one of the second band portion or the second connection portion.

In regards to claim 18, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, 

In regards to claim 20, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer in the stacking direction is defined as 'Ta' and a thickness of the Si organic compound layer above or below the first electrode layer in the stacking direction is defined as 'Tb',
wherein the one or more first openings are arranged in an entire region between the first electrode layer and the first conductive resin layer, and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer.

In regards to claim 22, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb', wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, wherein the Si organic compound layer is disposed .

Response to Arguments











Applicant’s arguments, see last paragraph of page 16, filed on December 20, 2021, with respect to claims 1, 8, and 17 have been fully considered and are persuasive.  The 102/103 rejections of amended claims 1, 8, and 17, and respective dependent claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature document entitled “Liquid Silicone Rubber” – page 1

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL M DUBUISSON/Examiner, Art Unit 2848       

/David M Sinclair/Primary Examiner, Art Unit 2848